DETAILED ACTION
This is responsive to the application filed 31 March 2020.
Claims 1-20 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5, 7-8, 10-13, 18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In claim 5, the limitations using a first prediction model to select the first label based on the first data model instance; determining the second label based on the first association of the ontology graph; determining a selected set of labels to associate with the first data model instance, wherein the selected set of labels comprises the first label and the second label; and associating the selected set of labels with the first data model instance in a dataset comprising a plurality of records, wherein each record is associated with a different data model instance, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. 
That is, other than reciting “one or more processors” for performing the steps nothing in the claims precludes the steps from practically being performed in the mind. For example, a person may select a first label from a graph based on a first data model instance using a prediction model, determine a second label associated with the first label from the graph using the association, determine a selected set of labels to associate with the first data model instance, wherein the selected set of labels comprises the first label and the second label, and associate the selected set of labels with the first data model instance in a dataset comprising a plurality of records, wherein each record is associated with a different data model instance.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements “one or more processors” which are recited at a high-level of generality (i.e., as generic processors performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer components. The claims also recite the additional element “obtaining, by one or more processors, a first data model instance comprising an identifier string and a set of attributes, wherein each attribute name string of a set of attribute name strings is associated with an attribute of the set of attributes; obtaining, by one or more processors, an ontology graph comprising a first label, a second label, and a first association between the first label and the second label”. The limitations represent mere data gathering (obtaining the first data model instance and the ontology graph) that are necessary for use of the recited judicial exception (the obtained information is used in the abstract mental process of selecting, determining and associating) and are recited at a high level of generality. These limitations thus represent extra-solution activities because they are mere nominal or tangential addition to the claim. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As stated above, the claims recite the additional limitations of a “one or more processors”. However, these are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications (see Applicant’s specification [0028], [0070] and [0072]). Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The claims also recite the additional element “obtaining, by one or more processors, a first data model instance comprising an identifier string and a set of attributes, wherein each attribute name string of a set of attribute name strings is associated with an attribute of the set of attributes; obtaining, by one or more processors, an ontology graph comprising a first label, a second label, and a first association between the first label and the second label”. The limitations represent mere data gathering (obtaining the first data model instance and the ontology graph) that are necessary for use of the recited judicial exception (the obtained information is used in the abstract mental process of selecting, determining and associating) and are recited at a high level of generality. These limitations thus represent extra-solution activities because they are mere nominal or tangential addition to the claim. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The dependent claims, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. 
The dependent claims recite:
further comprising a step of displaying at least one of the original text and the translation of the second language together with the related sample sentence, wherein the step of displaying together with the related sample sentence comprises: matching a sentence included in at least one of the original text and the translation of the second language with the determined related sample sentence by using the extracted keywords; and displaying a sentence included in at least one of the original text and the translation of the second language with the matched related sample sentence in parallel;
wherein the step of extracting keywords comprises extracting the keywords on the basis of at least one of words included in a title, and words included in the translation for at least a preset number of times;
wherein the step of retrieving the text of the second language comprises: retrieving a text as the text of the second language when the text satisfies one of the following: a relative proportion of including the extracted keywords is higher than other texts; and an absolute proportion of including the extracted keywords is higher than a preset proportion; 
wherein the step of determining the related sample sentence comprises a step of determining that a sentence is a sample sentence related with the original text when the sentence satisfies one of the following: an absolute proportion of extracted included keywords is higher than a preset proportion; and a relative proportion of extracted included keywords is higher than the other sentences;
wherein the step of determining the related sample sentence comprises determining a plurality of related sample sentences on the basis of a proportion of including the keywords extracted on the basis of the classified sentence, and the step of displaying the determined related sample sentence comprises sequentially displaying a plurality of determined related sample sentences according to user input. 
further comprising: classifying the retrieved texts by types; and displaying the retrieved text corresponding to a type selected according to a user command, wherein the types of the texts comprise at least one of news, research paper, dictionary, web document, magazine, and book;
wherein the step of retrieving a text of the second language comprises using different search engines according to a type of the second language. 
The additional recited limitations further narrow the steps of the independent claims without however providing “a practical application of” or "significantly more than" the underlying “Mental Processes” abstract idea. Therefore, the dependent claims are also not patent eligible.

In claim 8, the limitations using a first prediction model to select the first label based on the first data model instance; selecting the second label based on the association between the first label and the second label in the ontology graph, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. 
That is, other than reciting a “non-transitory computer-readable media comprising instructions that, when executed by one or more processors, cause operations” for performing the steps nothing in the claims precludes the steps from practically being performed in the mind. For example, a person may select a first label from a graph based on a first data model instance using a prediction model and select a second label associated with the first label from the graph using the association.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements “non-transitory computer-readable media comprising instructions that, when executed by one or more processors, cause operations” which are recited at a high-level of generality (i.e., as generic processors performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer components. The claims also recite the additional element “obtaining a first data model instance comprising an identifier string and a set of attributes; obtaining an ontology graph comprising a first label, a second label, and an association between the first label and the second label; 
…  and storing an association between the second label and the first data model instance in a memory storage”. The limitations represent mere data gathering and storing (obtaining the first data model instance and the ontology graph and storing the association) that are necessary for use of the recited judicial exception (the obtained information is used in the abstract mental process of selecting) and are recited at a high level of generality. These limitations thus represent extra-solution activities because they are mere nominal or tangential addition to the claim. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As stated above, the claims recite the additional limitations of a “non-transitory computer-readable media comprising instructions that, when executed by one or more processors, cause operations”. However, these are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications (see Applicant’s specification [0028], [0070] and [0071]). Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The claims also recite the additional element “obtaining a first data model instance comprising an identifier string and a set of attributes; obtaining an ontology graph comprising a first label, a second label, and an association between the first label and the second label; …  and storing an association between the second label and the first data model instance in a memory storage”. The limitations represent mere data gathering (obtaining the first data model instance and the ontology graph) that are necessary for use of the recited judicial exception (the obtained information is used in the abstract mental process of selecting, determining and associating) and are recited at a high level of generality. These limitations thus represent extra-solution activities because they are mere nominal or tangential addition to the claim. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The dependent claim, when analyzed as a whole, is held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. 
The dependent claims recite:
obtaining a corpus of previously-written text descriptors; computing a set of word scores based on the corpus of previously-written text descriptors; and generating the ontology graph based on the set of word scores. 
The additional recited limitations further narrow the steps of the independent claims without however providing “a practical application of” or "significantly more than" the underlying “Mental Processes” abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5, 10 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stoilos et al. (US PGPub 2020/0294666).
Claim 5:
Stoilos discloses a method comprising: 
obtaining, by one or more processors, a first data model instance comprising an identifier string and a set of attributes, wherein each attribute name string of a set of attribute name strings is associated with an attribute of the set of attributes (“generating an interim graph including a plurality of nodes, the plurality of nodes including a node identifying the user, and a node identifying a concept derived from an outcome of the consultation”, [0101]); 
obtaining, by one or more processors, an ontology graph comprising a first label (subject), a second label (object), and an association between the first label and the second label (property or relation linking the subject and the object) (“loading a knowledge graph including a plurality of knowledge base nodes each knowledge base node relating to a concept derived from unstructured text”, [0102], see also “the knowledge graph includes nodes defining medical concepts, and edges linking the medical concepts. For instance, each node may represent an element <subject, property, object> of a semantic triple derived from unstructured text” [0070] and “a plurality of semantic triples, each including a medical related subject, a medical related object, and a relation linking the subject and the object”, [0020]); 
using, by one or more processors, a first prediction model to select the first label based on the first data model instance; determining, by one or more processors, the second label based on the first association of the ontology graph (“matching the node from the interim graph identifying the concept derived from the outcome of the consultation with the knowledge base node identifying the closest concept to the concept derived from the outcome of the consultation”, [0103], note selecting a particular node select a semantic triple comprising the first label, the second label and the association i.e. <subject, property, object>); 
determining, by one or more processors, a selected set of labels to associate with the first data model instance, wherein the selected set of labels comprises the first label and the second label; and associating, by one or more processors, the selected set of labels with the first data model instance in a dataset comprising a plurality of records (“linking the node from the interim graph identifying the concept derived from the outcome of the consultation with the knowledge base node identifying the closest concept to the concept derived from the outcome of the consultation”, [0104]), wherein each record is associated with a different data model instance (“a plurality of users may each carry out diagnoses using the chatbot. Each of consultation will be added to the user profile and so the nodes 52 representing user IDs may be different by relating to a plurality of users”, [0072]).
Claim 10:
Stoilos discloses the method of claim 5, wherein: the first data model instance comprises a set of attribute descriptors; each attribute descriptor of the set of attribute descriptors is associated with one of the set of attribute name strings (“generating an interim graph including a plurality of nodes, the plurality of nodes including a node identifying the user, and a node identifying a concept derived from an outcome of the consultation”, [0101]), note selecting a particular node select a semantic triple comprising the first label, the second label and the association i.e. <subject, property, object>); and using the first prediction model to select the first label comprises using the set of attribute descriptors as inputs for the first prediction model (“matching the node from the interim graph identifying the concept derived from the outcome of the consultation with the knowledge base node identifying the closest concept to the concept derived from the outcome of the consultation”, [0103], note selecting a particular node select a semantic triple comprising the first label, the second label and the association i.e. <subject, property, object>).
Claim 18:
Stoilos discloses a non-transitory computer-readable media comprising instructions that, when executed by one or more processors, cause operations comprising: 
obtaining a first data model instance comprising an identifier string and a set of attributes (“generating an interim graph including a plurality of nodes, the plurality of nodes including a node identifying the user, and a node identifying a concept derived from an outcome of the consultation”, [0101]); 
obtaining an ontology graph comprising a first label (subject), a second label (object), and an association between the first label and the second label (property or relation linking the subject and the object) (“loading a knowledge graph including a plurality of knowledge base nodes each knowledge base node relating to a concept derived from unstructured text”, [0102], see also “the knowledge graph includes nodes defining medical concepts, and edges linking the medical concepts. For instance, each node may represent an element <subject, property, object> of a semantic triple derived from unstructured text” [0070] and “a plurality of semantic triples, each including a medical related subject, a medical related object, and a relation linking the subject and the object”, [0020]); 
using a first prediction model to select the first label based on the first data model instance; selecting the second label based on the association between the first label and the second label in the ontology graph (“matching the node from the interim graph identifying the concept derived from the outcome of the consultation with the knowledge base node identifying the closest concept to the concept derived from the outcome of the consultation”, [0103], note selecting a particular node select a semantic triple comprising the first label, the second label and the association i.e. <subject, property, object>); and 
storing an association between the second label and the first data model instance in a memory storage (“linking the node from the interim graph identifying the concept derived from the outcome of the consultation with the knowledge base node identifying the closest concept to the concept derived from the outcome of the consultation”, [0104], see also [0075]).

Allowable Subject Matter
Claims 1-4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art Stoilos et al. (US PGPub 2020/0294666) discloses a method comprising: 
obtaining, by one or more processors, a first data model instance comprising an identifier string and a set of attributes, wherein each attribute name string of a set of attribute name strings is associated with an attribute of the set of attributes (“generating an interim graph including a plurality of nodes, the plurality of nodes including a node identifying the user, and a node identifying a concept derived from an outcome of the consultation”, [0101]); 
obtaining, by one or more processors, an ontology graph comprising a first label (subject), a second label (object), and an association between the first label and the second label (property or relation linking the subject and the object) (“loading a knowledge graph including a plurality of knowledge base nodes each knowledge base node relating to a concept derived from unstructured text”, [0102], see also “the knowledge graph includes nodes defining medical concepts, and edges linking the medical concepts. For instance, each node may represent an element <subject, property, object> of a semantic triple derived from unstructured text” [0070] and “a plurality of semantic triples, each including a medical related subject, a medical related object, and a relation linking the subject and the object”, [0020]); 
using, by one or more processors, a first prediction model to select the first label based on the first data model instance; determining, by one or more processors, the second label based on the first association of the ontology graph (“matching the node from the interim graph identifying the concept derived from the outcome of the consultation with the knowledge base node identifying the closest concept to the concept derived from the outcome of the consultation”, [0103], note selecting a particular node select a semantic triple comprising the first label, the second label and the association i.e. <subject, property, object>); 
determining, by one or more processors, a selected set of labels to associate with the first data model instance, wherein the selected set of labels comprises the first label and the second label; and associating, by one or more processors, the selected set of labels with the first data model instance in a dataset comprising a plurality of records (“linking the node from the interim graph identifying the concept derived from the outcome of the consultation with the knowledge base node identifying the closest concept to the concept derived from the outcome of the consultation”, [0104]), wherein each record is associated with a different data model instance (“a plurality of users may each carry out diagnoses using the chatbot. Each of consultation will be added to the user profile and so the nodes 52 representing user IDs may be different by relating to a plurality of users”, [0072]).
However, Stoilos, individually or in combination with the prior art of record, does not disclose selecting the first label based on the identifier string, the multi-word description, and the set of attribute name strings using a first set of neural network layers; selecting the second label based on a first graph edge of the set of graph edges that associates the first graph node with the second graph node; associating the first label and the second label with the data model instance; generating a summarization string using a second set of neural network layers, wherein the summarization string comprises the first label and the second label; determining a quality value based on whether the summarization string satisfies a quality threshold using a third set of neural network layers; and storing the summarization string and the quality value in a memory storage.

Claims 6, 9, 14-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not disclose the additional features as claimed in the dependent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
De Smet et al. (US PGPub 2015/0205584) discloses model instances which can be encoded a lightweight text-based exchange format such as but not limited to JavaScript Object Notation (JSON). Stated differently, the corresponding data model can be based on the JSON data model. In this case, entities represented with the JSON data model can include composition of 1) atoms such as numbers, strings, Booleans; 2) arrays or vectors with support for indexing and enumeration; and 3) object including mapping from strings onto values, referred to as properties, wherein properties in objects can have string-based names using uniform resource identifies (URIs) that conform to an ontology (e.g., a set of concepts with a domain that uses a shared vocabulary to denote types, properties, and interrelationships of concepts). A JSON-based data model exploits benefits provided by JSON including program language and platform independence and lightweight syntax. Further, since JSON is a data serialization format, data model instances, including the data representation of computation 110, are both an object model and a serialization format.
McAteer et al. (US PGPub 2015/0269139) discloses a methodology, and hardware and/or software logic implementing the methodology, in which a model, such as a graph or "network" based representation, of an ontology is generated. The term "graph" refers to a mathematical formalism for describing any abstract set of concepts and their linkages. Within this model, nodes are instances of semantic concepts and edges are inter-concept relationships or semantic links. For purposes of the following description, it will be assumed that the model is a graph representation, also referred to simply as a graph, however it should be appreciated that any model which provides an indication of concepts and their relationships may be used without departing from the spirit and scope of the illustrative embodiments. The graph of the ontology can be generated from any source containing definitions of ontology concepts and relationships and their instances, e.g., UMLS data persisted in DB2, or an RDF triple store.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/           Primary Examiner, Art Unit 2657